 
CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer
 


Agreed and Accepted this
30th day of DECEMBER 2005
 
 
Investor:
/s/ Mark J. Nuovo
By: 
 
Name:
Mark J. Nuovo
Title:
Individual
Dollar Amount Bridge Financing Investment:
$100,000

 
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer

 
Agreed and Accepted this
4th day of January 2006
 
 
Investor:
Konstantine (Gus) John Lucas   
By: 
/s/ Konstantine (Gus) John Lucas
Name:
Konstantine (Gus) John Lucas
Title:
Investor
Dollar Amount Bridge Financing Investment:
$275,000 

 



--------------------------------------------------------------------------------




CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer
 


Agreed and Accepted this
4th day of January 2006
 
 
Investor:
Pamela Ritchie
By: 
/s/ Pamela Ritchie     
Name:
Pamela Ritchie
Title:
Pamela Ritchie
Dollar Amount Bridge Financing Investment:
$16,500 

 


--------------------------------------------------------------------------------


 
CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer
 
 
4th Day of Jan. 2006
Agreed and Accepted this
3rd day of January 2006
 
 
Investor:
The Sunderland Family Trust   
By: 
/s/ Ronald B. Sunderland 
Name:
Ronald B. Sunderland    
Title:
Trustee/Trustor
Dollar Amount Bridge Financing Investment:
$60,500 

 



--------------------------------------------------------------------------------


 
CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer

 
Agreed and Accepted this
4th day of January 2006
 
 
Investor:
Linda Anne Abrams    
By: 
/s/ Linda Abrams
Name:
Linda Anne Abrams
Title:
Investor 
Dollar Amount Bridge Financing Investment:
$50,000 

 



--------------------------------------------------------------------------------




CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer

 
Agreed and Accepted this
4th day of January 2006
 
 
Investor:
Russo Living Trust 5/1/98
By: 
/s/ Michael Russo
Name:
Michael Russo
Title:
Trustee
Dollar Amount Bridge Financing Investment:
$11,000 

 



--------------------------------------------------------------------------------


 
CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer
Agreed and Accepted this
4th day of January 2006
 
 
Investor:
Mark P. DeVitre    
By: 
/s/ Mark P. DeVitre
Name:
Mark P. DeVitre
Title:
Investor
Dollar Amount Bridge Financing Investment:
$5,500

 



--------------------------------------------------------------------------------


 
CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer
 
 


Agreed and Accepted this
31st day of December2005
 
 
Investor:
Howard Shapiro
By: 
 
Name:
/s/ Howard Shapiro
Title:
 
Dollar Amount Bridge Financing Investment:
55000 

 


--------------------------------------------------------------------------------


 
CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer
 


Agreed and Accepted this
31st day of December 2005
 
 
Investor:
Financial Trading Consultants Pension Plan 
By: 
/s/ Howard Shapiro
Name:
 
Title:
Trustee
Dollar Amount Bridge Financing Investment:
55000 

 



--------------------------------------------------------------------------------




CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer


Agreed and Accepted this
31st day of Decemer 2005
 
 
Investor:
Meuqer Masters Intl Pension Plan  
By: 
 
Name:
/s/ Howard Shapiro
Title:
Trustee
Dollar Amount Bridge Financing Investment:
55000

 



--------------------------------------------------------------------------------




CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer
Agreed and Accepted this
3rd day of January 2006
 
 
Investor:
Timothy Livak
By: 
/s/ Timothy Livak  
Name:
Tim Livak     
Title:
 
Dollar Amount Bridge Financing Investment:
$70,000 

 


--------------------------------------------------------------------------------


 
CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer

 
Agreed and Accepted this
3rd day of January 2006
 
 
Investor:
 /s/ John Cramer
By: 
 
Name:
John Cramer, Sharon Hawkins
Title:
 
Dollar Amount Bridge Financing Investment:
$5,500 




--------------------------------------------------------------------------------




CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer
 
 


Agreed and Accepted this
30th day of December 2005
 
 
Investor:
Robert Kantor
By: 
/s/ Robert Kantor 
Name:
Robert Kantor
Title:
 
Dollar Amount Bridge Financing Investment:
$77,000 

 


--------------------------------------------------------------------------------


 
CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer
 


Agreed and Accepted this
3rd day of January 2006
 
 
Investor:
/s/ Harry D. Forman    
By: 
 
Name:
Harry D. Forman
Title:
 
Dollar Amount Bridge Financing Investment:
11,000

 



--------------------------------------------------------------------------------



CONFIDENTIAL


Dear Investor:


The information in this letter and in the enclosed documents is strictly
confidential. By accepting this letter and enclosures you hereby agree that the
information contained herein and therein shall be maintained in the strictest
confidence by you and shall not be used for any purpose other than in connection
with the consummation of the proposed transaction described thereby.


On December 8, 2005, Phantom Fiber Corporation (the “Company”) closed on a
private placement with you and other investors of common stock and warrants (the
“Securities”) for aggregate gross proceeds of $858,000 (the “Bridge Financing”).
Each one share of common stock and warrant to purchase one share of common stock
was sold to you at a price of $0.55 per unit. Section 3.10 of your Subscription
Agreement gives you the right to exchange the Securities you purchased for
securities offered by the Company in a future equity financing on the same terms
as contemplated by such future equity financing during the period ending 45 days
after December 8, 2005.


The Company has negotiated a private placement of Senior Convertible Notes,
Series A Warrants and Series B Warrants involving one lead institutional
accredited investor for gross proceeds of up to $3,500,000 (the “Debt
Financing”). All participants in the Bridge Financing are being offered the
opportunity to exchange their Securities for securities offered in the Debt
Financing based on their total purchase price in the Bridge Financing. If you
wish to exchange your Securities for securities offered in the Debt Financing,
please: (1) countersign below indicating the dollar amount you invested in the
Bridge Financing; and (2) complete and execute (a) the signature page and the
Schedule of Buyers to the Securities Purchase Agreement, and (b) the signature
page and the Schedule of Buyers to the Registration Rights Agreement.


Please note that the lead institutional accredited investor in the Debt
Financing anticipates investing approximately $2,642,000. If less than all of
the participants in the Bridge Financing decide to exchange their Securities for
securities offered in the Debt Financing, then the total dollar amount of the
Debt Financing will be less than $3,500,000. By signing this letter and the
enclosed documents, you hereby agree that the bracketed $3,500,000 figure
appearing on the first page of the enclosed Securities Purchase Agreement may be
changed prior to closing and that your signature pages on the enclosed documents
may be used as executed transaction documents as revised pursuant to this
sentence.


Sincerely,


/s/ Jeffrey Halloran
Jeffrey Halloran
Chief Executive Officer
 


Agreed and Accepted this
3rd day of January 2006
 
 
Investor:
Philip M. Barone
By: 
 
Name:
/s/ Philip M. Barone
Title:
 
Dollar Amount Bridge Financing Investment:
11,000 

 
 

--------------------------------------------------------------------------------


 

